                                               United States Bankruptcy Court
                                                  District of New Mexico
In re:                                                                                                     Case No. 18-13027-t
Roman Catholic Church of the Archdiocese                                                                   Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1084-1                  User: admin                        Page 1 of 3                          Date Rcvd: Jul 06, 2020
                                      Form ID: ntchrgph                  Total Noticed: 26


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 08, 2020.
db             +Roman Catholic Church of the Archdiocese of Santa,     4000 St. Josephs Place NW,
                 Albuquerque, NM 87120-1714
aty            +Brad D Hall,    Hall & Monagle, LLC,    320 Gold Ave., SW,   #1218,    Albuquerque, NM 87102-3216
aty             Victor Ortega,    PO Box 2307,   Santa Fe, NM 87504-2307
cr             +Bank of America, N.A.,    c/o Robert J. Miller and Khaled Tarazi,
                 Bryan Cave Leighton Paisner LLP,    Two North Central Avenue, Suite 2100,
                 Phoenix, AZ 85004-4533
crcm           +Brad D. Hall,    320 Gold Avenue SW,    Suite 1218,   Albuquerque, NM 87102-3216
app            +Brooks Pearsall Zantow, LLC,    7000 Prospect Pl. NE,    Suite B,    Albuquerque, NM 87110-4359
cr             +Christine Romero,    c/o Pierre Levy, Esq.,    644 Don Gaspar Avenue,    Santa Fe, NM 87505-2666
br             +David V Walters,    Coldwell Banker Legacy,    6767 Academy Road NE,    Albuquerque, NM 87109-3345
sp             +Debra J. Moulton,    Kennedy, Moulton & Wells, P.C.,    2201 San Pedro Dr. NE,
                 Albuquerque, NM 87110-5942
craty          +Edgar C Johnson, Jr.,    10455 N. Central Expressway,    P.O. Box 109-197,
                 Dallas, TX 75231-2213
intp           +Elizabeth Hardin-Burrola,    P.O. Box 178,    Gallup, NM 87305-0178
sp             +Jaime Dawes,    Stelzner, Winter, Warburton, Flores, San,    PO Box 528,
                 Albuquerque, NM 87103-0528
op             +James R. Murray,    Blank Rome LLP,    1825 Eye Street NW,   Washington, DC 20006-5403
intp           +Jennifer Day,    1240 Camino Cruz Blanca,    Santa Fe, NM 87505-0380
op             +Jim Carter,    Blank Rome LLP,   1825 Eye Street NW,    Washington, DC 20006-5403
intp           +Jimmy Day,    1240 Camino Cruz Blanca,    Santa Fe, NM 87505-0380
sp             +Juan L. Flores,    Stelzner, Winter Law Firm,    P.O. Box 528,    Albuquerque, NM 87103-0528
br             +Kelly Sullivan,    Coldwell Banker Legacy,    10400 Academy Road NE, #100,
                 Albuquerque, NM 87111-7369
br             +Liz McGuire,    Coldwell Banker Legacy,    12042 Highway 14 N,    Cedar Crest, NM 87008-9405
sp             +Luis Stelzner,    Stelzner, Winter, Warburton, Flores, San,     302 8th St. NW Ste 200,
                 Albuquerque, NM 87102-3024
crcm           +Mark H Donatelli,    Carolyn M. Cammie Nichols Rothstein,    500 4th Street, NW,    Suite 400,
                 Albuquerque, NM 87102-2174
acc            +Patrick Kennedy,    King Industries Corporation,    PO Box 273,    Alto, NM 88312-0273
acc             REDW, LLC, CPAs,    Albuquerque, NM
sp             +Robert P. Warburton,    Stelzner, Winter, Warburton, Flores, San,     PO Box 528,
                 Albuquerque, NM 87103-0528
cr             +State of New Mexico, Workers Compensation Administ,     P.O. Box 27198,    2410 Centre Ave. SE,
                 Albuquerque, NM 87106-4190
cr             +Thomas Paickattu,    C/o Altura Law Firm,    500 Marquette Ave NW,    Suite 1200,
                 Albuquerque, NM 87102,     UNITED STATES 87102-5312

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
op                 Cynthia S. Gilbert,    Perfectly Legal, Inc.
op                 Jesse Hall,    Plugajawea Productions, LLC
sp                 Pamela D Kennedy
sp                 Tessa Davidson
                                                                                                                    TOTALS: 4, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 08, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING



         Case 18-13027-t11             Doc 435         Filed 07/08/20         Entered 07/08/20 22:30:33 Page 1 of 4
District/off: 1084-1          User: admin                  Page 2 of 3                  Date Rcvd: Jul 06, 2020
                              Form ID: ntchrgph            Total Noticed: 26


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 6, 2020 at the address(es) listed below:
              Aaron J. Boland    on behalf of Interested Party Laura Holmes aaron@aaronbolandlaw.com
              Alicia C. Lopez    on behalf of Creditor    John Doe #1, 2, 4, 5, 6 alopez@rothsteinlaw.com,
               melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dchalan@rothsteinlaw.
               com;ldelgado@rothsteinlaw.com;bjtrujillo@rothsteinlaw.com
              Andrew Berne Indahl    on behalf of Creditor Thomas Paickattu andy@alturalawfirm.com
              Andrew Berne Indahl    on behalf of Plaintiff Thomas Paickattu andy@alturalawfirm.com
              Annie Coogan     on behalf of Creditor Rudy Blea annie@cooganlawnm.com
              Bruce Anderson     on behalf of Debtor    Roman Catholic Church of the Archdiocese of Santa Fe
               baafiling@eaidaho.com, brucea@eaidaho.com
              Bryan G. Smith    on behalf of Interested Party    Various tort claimants bsmith@tamakilaw.com
              Carlos Sedillo     on behalf of Interested Party    Various tort claimants csedillo@fchclaw.com
              Caroline Manierre     on behalf of Creditor    John Doe #1, 2, 4, 5, 6 cmanierre@rothsteinlaw.com,
               melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dchalan@rothsteinlaw.
               com;ldelgado@rothsteinlaw.com;bjtrujillo@rothsteinlaw.com
              Caroline Manierre     on behalf of Interested Party    Various tort claimants
               cmanierre@rothsteinlaw.com,
               melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dchalan@rothsteinlaw.
               com;ldelgado@rothsteinlaw.com;bjtrujillo@rothsteinlaw.com
              Carolyn M Nichols    on behalf of Creditor    John Doe #1, 2, 4, 5, 6 cmnichols@rothsteinlaw.com,
               melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dchalan@rothsteinlaw.
               com;ldelgado@rothsteinlaw.com;bjtrujillo@rothsteinlaw.com
              Catalina Sugayan     on behalf of Interested Party    Great American Insurance Company
               catalina.sugayan@clydeco.us, Nancy.Lima@clydeco.us
              Charles S Glidewell    on behalf of U.S. Trustee    United States Trustee
               charles.glidewell@usdoj.gov
              Chris W Pierce    on behalf of Debtor    Roman Catholic Church of the Archdiocese of Santa Fe
               cpierce@walkerlawpc.com,
               piercelawfirm@gmail.com;WalkerLawPC14@gmail.com;cramirez@walkerlawpc.com
              Christopher Pattock     on behalf of U.S. Trustee    United States Trustee
               Christopher.J.Pattock@usdoj.gov
              Christopher P. Winters    on behalf of Interested Party    Various tort claimants
               cwinters@fchclaw.com
              Clifford C Gramer, Jr    on behalf of Interested Party Jennifer Day cliffordgramerlaw@gmail.com,
               amyccglaw@gmail.com
              Clifford C Gramer, Jr    on behalf of Interested Party Jimmy Day cliffordgramerlaw@gmail.com,
               amyccglaw@gmail.com
              Daniel Fasy     on behalf of Interested Party    Various tort claimants dan@fasylaw.com
              Daniel J. Schufreider    on behalf of Interested Party    Catholic Mutual Relief Society of America
               dschufreider@schiffhardin.com
              David M. Spector    on behalf of Interested Party    Catholic Mutual Relief Society of America
               dspector@schiffhardin.com
              Daymon Brandeis Ely    on behalf of Creditor Barbara Deschaine daymon@daymonely.com,
               darlene@daymonely.com
              Daymon Brandeis Ely    on behalf of Interested Party    Various tort claimants daymon@daymonely.com,
               darlene@daymonely.com
              Dennis A Banning    on behalf of Interested Party    Santa Maria de La Paz Parish
               nmfl@nmfinanciallaw.com,
               banninglaw@yahoo.com;dab@nmfinanciallaw.com;banningdr54167@notify.bestcase.com;dfh@nmfinanciallaw
               .com
              Don F Harris    on behalf of Interested Party    Santa Maria de La Paz Parish
               nmfl@nmfinanciallaw.com,
               briefwriter@comcast.net;donharrislawfirm@gmail.com;nmflcmecf@gmail.com;r54167@notify.bestcase.com
               ;dab@nmfinanciallaw.com
              Douglas R Vadnais    on behalf of Interested Party Celia Maestas drv@modrall.com,
               doloress@modrall.com,doloress@ecf.courtdrive.com
              Douglas R Vadnais    on behalf of Interested Party    Biophilia Foundation, Inc. drv@modrall.com,
               doloress@modrall.com,doloress@ecf.courtdrive.com
              Everett J. Cygal    on behalf of Interested Party    Catholic Mutual Relief Society of America
               ecygal@schiffhardin.com
              Ford Elsaesser     on behalf of Debtor    Roman Catholic Church of the Archdiocese of Santa Fe
               ford@eaidaho.com
              Hannah Dolski     on behalf of Creditor    Parish Steering Committee of the Roman Catholic Church
               of the Archdiocese of Santa Fe hdolski@lrrc.com
              Jack Hardwick     on behalf of Interested Party    Discalced Carmelite Nuns of Santa Fe, New Mexico
               jhardwick@SommerUdall.com, lag@SommerUdall.com
              Jaime A. Pena    on behalf of U.S. Trustee    United States Trustee jaime.a.pena@usdoj.gov
              James Moffitt     on behalf of Interested Party    Great American Insurance Company
               james.moffitt@clydeco.us
              James C Jacobsen    on behalf of Creditor    State of New Mexico, Workers Compensation
               Administration jjacobsen@nmag.gov, jotero@nmag.gov
              James I. Stang    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               jstang@pszjlaw.com
              Jamison Barkley     on behalf of Creditor Claim No. 300 jamison@jamisonbarkley.com
              John D. Sloan, Jr.    on behalf of Interested Party Laura Holmes pfoster@sloanfirm.com
              John F. McIntyre    on behalf of Interested Party    Catholic Mutual Relief Society of America
               jmcintyre@montand.com
              Jonathan B. Alter    on behalf of Interested Party    St. Paul Fire & Marine Insurance Company
               jalter@travelers.com
       Case 18-13027-t11        Doc 435     Filed 07/08/20     Entered 07/08/20 22:30:33 Page 2 of 4
District/off: 1084-1          User: admin                 Page 3 of 3                  Date Rcvd: Jul 06, 2020
                              Form ID: ntchrgph           Total Noticed: 26


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Joseph A. Blumel, III    on behalf of Interested Party    Various tort claimants
               joseph@blumellaw.com
              Joseph Mark Fisher    on behalf of Interested Party    Catholic Mutual Relief Society of America
               mfisher@schiffhardin.com
              Kenneth Harris Brown    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors kbrown@pszjlaw.com
              Kevin VanLandingham     on behalf of Defendant    United States of America Small Business
               Administration kevin.p.vanlandingham@usdoj.gov
              Kevin VanLandingham     on behalf of Defendant Jovita Corranza kevin.p.vanlandingham@usdoj.gov
              Laura R Callanan    on behalf of Interested Party J. W. laura@curtislawfirm.org,
               lisa@curtislawfirm.org;amalia@curtislawfirm.org;filing@curtislawfirm.org
              Leslie D. Maxwell    on behalf of Interested Party    Villa Santa Maria, Inc.
               lmaxwell@maxwelllawpc.com, 9786701420@filings.docketbird.com;aburnside@maxwelllawpc.com;
              Leslie D. Maxwell    on behalf of Interested Party    Catholic Charities, Inc.
               lmaxwell@maxwelllawpc.com, 9786701420@filings.docketbird.com;aburnside@maxwelllawpc.com;
              Levi A Monagle    on behalf of Creditor John Does 67, 69, 70, 71, 73, 74, 76, 77, 78, 79, 80, 82,
               83, 84, 87, 88, 90, 91, 92, 93, 94, 96, and Jane Does G, I, L and M levi@hallmonagle.com
              Lisa K. Curtis    on behalf of Interested Party J. W. lisa@curtislawfirm.org,
               steven@curtislawfirm.org;pauline@curtislawfirm.org;filing@curtislawfirm.org
              Manuel Hernandez     on behalf of Interested Party    Various tort claimants mhernandez@fchclaw.com
              Martha G Brown    on behalf of Interested Party    Sons of the Holy Family, Inc mgb@modrall.com,
               sandih@modrall.com
              Merit Bennett     on behalf of Plaintiff John Doe tblgexternalmail@gmail.com,
               mb@thebennettlawgroup.com;tk@thebennettlawgroup.com;ag@thebennettlawgroup.com;dv@thebennettlawgro
               up.com
              Merit Bennett     on behalf of Creditor John Doe tblgexternalmail@gmail.com,
               mb@thebennettlawgroup.com;tk@thebennettlawgroup.com;ag@thebennettlawgroup.com;dv@thebennettlawgro
               up.com
              Merit Bennett     on behalf of Creditor Doe 377 tblgexternalmail@gmail.com,
               mb@thebennettlawgroup.com;tk@thebennettlawgroup.com;ag@thebennettlawgroup.com;dv@thebennettlawgro
               up.com
              Merit Bennett     on behalf of Creditor John Doe Victim tblgexternalmail@gmail.com,
               mb@thebennettlawgroup.com;tk@thebennettlawgroup.com;ag@thebennettlawgroup.com;dv@thebennettlawgro
               up.com
              Paul M Fish    on behalf of Interested Party    Sons of the Holy Family, Inc pfish@modrall.com,
               nikkim@modrall.com;nikkim@ecf.courtdrive.com
              Paul M Fish    on behalf of Interested Party    The Catholic Foundation of the Archdiocese of Santa
               Fe pfish@modrall.com, nikkim@modrall.com;nikkim@ecf.courtdrive.com
              Paul M Linnenburger    on behalf of Creditor    John Doe #1, 2, 4, 5, 6
               plinnenburger@rothsteinlaw.com,
               melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dchalan@rothsteinlaw.
               com;ldelgado@rothsteinlaw.com;bjtrujillo@rothsteinlaw.com
              Paul Russell Harris    on behalf of Creditor    Congregation of the Blessed Sacrament, Province of
               St. Ann pharris@ulmer.com
              Pierre Levy     on behalf of Creditor Christine Romero pierre@ofrielandlevy.com
              Robert M. Charles, Jr.    on behalf of Creditor    Parish Steering Committee of the Roman Catholic
               Church of the Archdiocese of Santa Fe RCharles@LRRC.com, BankruptcyNotices@LRRC.com,
               robert-charles-1072@ecf.pacerpro.com
              Sam L. Fadduol    on behalf of Interested Party    Various tort claimants sfadduol@fchclaw.com
              Samuel I. Roybal    on behalf of Debtor    Roman Catholic Church of the Archdiocese of Santa Fe
               sroybal@walkerlawpc.com, WalkerLawPC14@gmail.com,mlara@walkerlawpc.com
              Sharon T. Shaheen    on behalf of Interested Party    Catholic Mutual Relief Society of America
               sshaheen@montand.com, ltalley@montand.com
              Stephanie L Schaeffer    on behalf of Defendant    Roman Catholic Church of the Archdiocese of
               Santa Fe bknotice@mccarthyholthus.com,
               sschaeffer@mccarthyholthus.com;sschaeffer@ecf.courtdrive.com
              Thomas D Walker    on behalf of Plaintiff    Roman Catholic Church of the Archdiocese of Santa Fe
               twalker@walkerlawpc.com,
               mlara@walkerlawpc.com;sroybal@walkerlawpc.com;WalkerLawPC14@gmail.com;spatteson@walkerlawpc.com;m
               devine@walkerlawpc.com
              Thomas D Walker    on behalf of Debtor    Roman Catholic Church of the Archdiocese of Santa Fe
               twalker@walkerlawpc.com,
               mlara@walkerlawpc.com;sroybal@walkerlawpc.com;WalkerLawPC14@gmail.com;spatteson@walkerlawpc.com;m
               devine@walkerlawpc.com
              United States Trustee    ustpregion20.aq.ecf@usdoj.gov
              Vito Ray de la Cruz    on behalf of Interested Party    Various tort claimants vito@tamakilaw.com
                                                                                               TOTAL: 69




       Case 18-13027-t11       Doc 435     Filed 07/08/20     Entered 07/08/20 22:30:33 Page 3 of 4
Pete V. Domenici U.S. Courthouse                                                       Case No.: 18−13027−t11
333 Lomas Blvd. NW, 5th Floor                                                          Chapter: 11
Albuquerque, NM 87102
505−415−7999/866−291−6805                                                              Judge: David T. Thuma
www.nmb.uscourts.gov                                                                   Judge/341 Location: TA

                                      UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF NEW MEXICO

In re Debtor(s):

Roman Catholic Church of the Archdiocese of Santa Fe
4000 St. Josephs Place NW
Albuquerque, NM 87120
Tax ID No: 85−6009986



                                   NOTICE OF CONTINUED STATUS CONFERENCE


Notice is hereby given that a continued status conference will be held on:

Thursday, July 23, 2020 at 10:00 AM, before the Honorable David T. Thuma, Brazos Courtroom, Pete V.
Domenici U.S. Courthouse, 333 Lomas Blvd. NW, 5th Floor, Albuquerque, NM 87102.

(Document number, referenced docket text, and filer as shown below):

 431 − Notice of Continued Status Conference. Continued Status conference to be held on 7/23/2020 at 10:00 AM in
                                  Judge Thuma's Brazos Courtroom. (Lor, Tara)




                                                             BY ORDER OF THE COURT
                                                             Lana Merewether
                                                             Clerk of Court




_______________________

Parties in interest may participate in person or by telephone. Those wishing to appear by telephone must call the
toll−free number approximately 5 minutes prior to the start time.

Call in Number: 888−684−8852
Access Code: 3661269

You will be placed on hold until the conference call is activated. Parties should mute their telephone until their case is
called.


nm_ntchrgph.jsp − 7/6/20




     Case 18-13027-t11             Doc 435    Filed 07/08/20        Entered 07/08/20 22:30:33 Page 4 of 4
